Exhibit 10.5

COMPASS MINERALS INTERNATIONAL, INC.
2020 INCENTIVE AWARD PLAN



STOCK OPTION GRANT NOTICE


Compass Minerals International, Inc., a Delaware corporation (the “Company”),
hereby grants to the participant listed below (the “Participant”) the stock
options (the “Options”) described in this Stock Option Grant Notice (this “Grant
Notice”), subject to the Compass Minerals International, Inc. 2020 Incentive
Award Plan (as amended from time to time, the “Plan”) and the Rules, Policies
and Procedures for Equity Awards Granted to Employees, effective as of May 15,
2020 (the “Rules”), each of which is incorporated into this Grant Notice by
reference. Capitalized terms not specifically defined in this Grant Notice have
the meanings specified in the Plan or the Rules, as applicable. In addition, the
Options are subject to the Company’s Compensation Clawback Policy, dated
February 2016 and any successor policy thereto (the “Clawback Policy). This
Grant Notice will constitute an “Award Agreement” under the terms of the Plan.

Participant:_______________________Grant Date:_______________________Exercise
Price per Share:_______________________Shares Subject to the
Options:_______________________Final Expiration
Date:_______________________Vesting Commencement Date:Same date as Grant
DateVesting Schedule:Subject to the Rules, the Options will vest and become
exercisable [to be specified in individual grant notices]Type of
Option:Non-Qualified Stock Option

By Participant’s signature below, Participant agrees to be bound by the terms of
this Grant Notice, the Plan, the Clawback Policy and the Rules. Participant has
reviewed the Plan, this Grant Notice, the Clawback Policy and the Rules in their
entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Grant Notice and fully understands all provisions of the Plan,
this Grant Notice, the Clawback Policy and the Rules. If there is any conflict
between the terms and conditions of this Grant Notice and the Rules, the Rules
will control. Participant hereby agrees to accept as binding, conclusive and
final all decisions or interpretations of the Compensation Committee of the
Company’s Board of Directors upon any questions arising under this Grant Notice,
the Plan, the Clawback Policy and the Rules.





COMPASS MINERALS INTERNATIONAL, INC.PARTICIPANTBy:Name:Participant Name:Title:




